Exhibit 10.13

 

FORM OF

RESTRICTED STOCK AGREEMENT

 

Hampden Bancorp, Inc.

 

      AGREEMENT made as of the _______ day of ___________________, 200__ (the
"Grant Date"), between _____________________ (the "Company"), a Delaware
corporation, and ________________________ (the "Participant").

 

      WHEREAS, the Company has adopted the 2008 Equity Incentive Plan (the
"Plan") to promote the interests of the Company by providing an incentive for
employees, directors and consultants of the Company or its Affiliates;

 

      WHEREAS, pursuant to the provisions of the Plan, the Company desires to
offer to the Participant shares of the Company's common stock, $.01 par value
per share ("Common Stock"), in accordance with the provisions of the Plan, all
on the terms and conditions hereinafter set forth;

 

      WHEREAS, Participant wishes to accept said offer; and

 

      WHEREAS, the parties hereto understand and agree that any terms used and
not defined herein have the meanings ascribed to such terms in the Plan.

 

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:



      1.    Terms of Grant. The Participant hereby accepts the offer of the
Company to issue to the Participant, in accordance with the terms of the Plan
and this Agreement, ______________________ (_________) Shares of the Company's
Common Stock (such shares, subject to adjustment pursuant to Section 23 of the
Plan and Subsection 2.1(h) hereof, the "Granted Shares") at a purchase price of
$.01 per share (the "Purchase Price"), receipt of which is hereby acknowledged
by the Company by the Participant's prior service to the Company and which
amount will be reported as income on the Participant's W-2 [or 1099] for this
calendar year.



      2.1.    Forfeiture Provisions.



      (a)    Lapsing Forfeiture Right. In the event that for any reason the
Participant is no longer an employee, director or consultant of the Company or
an Affiliate prior to __________________1 (the "Termination"), the Participant
(or the Participant's Survivor) shall, on the date of Termination, immediately
forfeit to the Company (or its designee) all of the Granted Shares which have
not yet lapsed in accordance with the schedule set forth below (the "Lapsing
Forfeiture Right").



              The Company's Lapsing Forfeiture Right is as follows:

 

      [Insert Lapsing Forfeiture Right (vesting schedule) - sample below]



_________________



1

Insert date which is the last date any of the shares may be repurchased by the
Company.  



--------------------------------------------------------------------------------





      (i)    If the Participant's Termination is prior to [the first anniversary
of the Grant Date], all of the Granted Shares shall be forfeited to the Company.







      (ii)    If the Participant's Termination is on or after [the first
anniversary of the Grant Date] but prior to _______________, __% of the Granted
Shares shall be forfeited to the Company (rounded up to the next highest whole
number of shares).



      (b)    Effect of Termination for Disability or upon Death. The following
rules apply if the Participant's Termination is by reason of Disability or
death: the forfeiture provisions and the Company's right of repurchase shall
immediately lapse on the date of Disability or death and they shall not be
exercised.



      (c)    Effect of a For Cause Termination. Notwithstanding anything to the
contrary contained in this Agreement, in the event the Company or an Affiliate
terminates the Participant's employment or service for Cause or in the event the
Administrator determines, within one year after the Participant's termination,
that either prior or subsequent to the Participant's termination the Participant
engaged in conduct that would constitute Cause, all of the Granted Shares then
held by the Participant shall be forfeited to the Company immediately as of the
time the Participant is notified that he or she has been terminated for Cause or
that he or she engaged in conduct which would constitute Cause.



      (d)    Escrow. The certificates representing all Granted Shares acquired
by the Participant hereunder which from time to time are subject to the Lapsing
Forfeiture Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2.1(d). The Company
shall promptly release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company's
Lapsing Forfeiture Right has lapsed. In the event of forfeiture to the Company
of Granted Shares subject to the Lapsing Forfeiture Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
forfeited. Any securities distributed in respect of the Granted Shares held in
escrow, including, without limitation, shares issued as a result of stock
splits, stock dividends or other recapitalizations, shall also be held in escrow
in the same manner as the Granted Shares.



      (e)    Prohibition on Transfer. The Participant recognizes and agrees that
all Granted Shares which are subject to the Lapsing Forfeiture Right may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). However, the Participant, with the approval of the
Administrator, may transfer the Granted Shares for no consideration to or for
the benefit of the Participant's Immediate Family (including, without
limitation, to a trust for the benefit of the Participant's Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant's Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term "Immediate Family" shall mean the
Participant's spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant. The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 2.1(e), or to
treat as the owner of such Granted Shares, or to accord the right to vote as
such owner or to pay dividends to, any person or



2





--------------------------------------------------------------------------------



organization to which any such Granted Shares shall have been so sold, assigned
or otherwise transferred, in violation of this Subsection 2.1(e).



      (f)    Failure to Deliver Granted Shares to be Forfeited. In the event
that the Granted Shares to be forfeited to the Company under this Agreement are
not in the Company's possession pursuant to Subsection 2.1(e) above or otherwise
and the Participant or the Participant's Survivor fails to deliver such Granted
Shares to the Company (or its designee), the Company may immediately take such
action as is appropriate to transfer record title of such Granted Shares from
the Participant to the Company (or its designee) and treat the Participant and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement. The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.



      (g)    Adjustments. The Plan contains provisions covering the treatment of
Shares in a number of contingencies such as stock splits and mergers. Provisions
in the Plan for adjustment with respect to the Granted Shares and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.



      2.2.    General Restrictions on Transfer of Granted Shares.



      (a)    The Participant agrees that in the event the Company proposes to
offer for sale to the public any of its equity securities and such Participant
is requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 90 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the "Lock-Up Period"). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the Participant has signed such an agreement, the
Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period.



      (b)    The Participant acknowledges and agrees that neither the Company
nor, its shareholders nor its directors and officers, has any duty or obligation
to disclose to the Participant any material information regarding the business
of the Company or affecting the value of the Shares before, at the time of, or
following a Termination, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.



3





--------------------------------------------------------------------------------



      3.    Securities Law Compliance. The Participant specifically acknowledges
and agrees that any sales of Granted Shares shall be made in accordance with the
requirements of the Securities Act of 1933, as amended. The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the Granted Shares. The Company intends to maintain
this registration statement but has no obligation to do so. If the registration
statement ceases to be effective for any reason, you will not be able to
transfer or sell any of the Granted Shares issued to you pursuant to this
Agreement unless exemptions from registration under applicable securities laws
are available. The Company shall not be obligated to either issue the Shares or
permit the resale of any Shares if such issuance or resale would violate any
securities law, rule or regulation.



      4.    Rights as a Stockholder. The Participant shall have all the rights
of a stockholder with respect to the Granted Shares, including voting and
dividend rights, subject to the transfer and other restrictions set forth herein
and in the Plan.



      5.    Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:







"The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of ____________________ with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request."



      6.    Incorporation of the Plan. The Participant specifically understands
and agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.



      7.    Tax Liability of the Participant and Payment of Taxes. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to the Granted Shares issued pursuant to this
Agreement, including, without limitation, the Lapsing Forfeiture Right, shall be
the Participant's responsibility. Without limiting the foregoing, the
Participant agrees that, to the extent that the lapsing of restrictions on
disposition of any of the Granted Shares or the declaration of dividends on any
such shares before the lapse of such restrictions on disposition results in the
Participant's being deemed to be in receipt of earned income under the
provisions of the Code, the Company shall be entitled to immediate payment from
the Participant of the amount of any tax required to be withheld by the Company.



4





--------------------------------------------------------------------------------



      Upon execution of this Agreement, the Participant may file an election
under Section 83 of the Code in substantially the form attached as Exhibit B.
The Participant acknowledges that if he does not file such an election, as the
Granted Shares are released from the Lapsing Forfeiture Right in accordance with
Section 2.1, the Participant will have income for tax purposes equal to the fair
market value of the Granted Shares at such date, less the price paid for the
Granted Shares by the Participant. The Participant has been given the
opportunity to obtain the advice of his or her tax advisors with respect to the
tax consequences of the purchase of the Granted Shares and the provisions of
this Agreement.2



      3If the Participant has not filed an election under Section 83 of the
Code, the Participant shall be required to deposit with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to the statutory minimum of the Participant's estimated total federal, state and
local tax obligations associated with the termination of the Lapsing Forfeiture
Right with respect to the Granted Shares. In connection with the foregoing, the
Participant agrees that the Company shall authorize a registered broker(s) (the
"Broker") to sell on the date that the Granted Shares shall be released from the
Lapsing Forfeiture Right such number of Granted Shares as the Company instructs
the Broker to sell to satisfy the Company's withholding obligations, after
deduction of the Broker's commission, and the Broker shall remit to the Company
the cash necessary in order for the Company to satisfy its withholding
obligation. To the extent the proceeds of such sale exceed the Company's tax
withholding obligation the Company agrees to pay such excess cash to the
Participant as soon as practicable. In addition, if such sale is not sufficient
to pay the Company 's tax withholding obligation the Participant agrees to pay
to the Company as soon as practicable, including through additional payroll
withholding, the amount of any tax withholding obligation that is not satisfied
by the sale of shares of Common Stock. The Participant agrees to hold the
Company and the Broker harmless from all costs, damages or expenses relating to
any such sale. The Participant acknowledges that the Company and the Broker are
under no obligation to arrange for such sale at any particular price. In
connection with such sale of Granted Shares, the Participant shall execute any
such documents requested by Broker in order to effectuate the sale of the
Granted Shares and payment of the withholding obligation to the Company. The
Participant acknowledges that this paragraph is intended to comply with Section
10b5-1(c)(1(i)(B) under the Exchange Act.



      8.    Equitable Relief. The Participant specifically acknowledges and
agrees that in the event of a breach or threatened breach of the provisions of
this Agreement or the Plan, including the attempted transfer of the Granted
Shares by the Participant in violation of this Agreement, monetary damages may
not be adequate to compensate the Company, and, therefore, in the event of such
a breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court



_________________





2

If the Shares are purchased at fair market value then the 83(b) election would
be protective in nature and would not result in any additional tax on purchase
of the Shares. If the Shares are being purchased at a discount from fair market
value, the 83(b) election accelerates the timing of the taxation to the time of
the grant, and later dispositions are taxed at capital gain rates. If the 83(b)
election is not made then the tax is paid at the time the restrictions lapse
(which could result in a higher possible taxable spread at that time). An 83(b)
election must be made with the IRS within 30 days of the date of grant or it
will be ineffective.





      If the Company pays cash dividends and an 83(b) election is filed,
dividends receive dividend tax treatment. However, if no 83(b) election is made
(as is the case with most public companies) the Employee will pay ordinary
income tax rates on the cash dividend payments until the restrictions on the
shares underlying those dividends lapse.



3

It is more common in the case of public companies to not file an 83(b) election
due to the greater value of the stock upon issuance and the fluctuation of the
price between the grant date and the vesting date.  

5





--------------------------------------------------------------------------------



having competent jurisdiction. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for any such breach
or threatened breach.



      9.    No Obligation to Maintain Relationship. The Company is not by the
Plan or this Agreement obligated to continue the Participant as an employee,
director or consultant of the Company or an Affiliate. The Participant
acknowledges: (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of shares, or benefits in lieu of shares; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing repurchase or forfeiture right, will be at the sole discretion of
the Company; (iv) that the Participant's participation in the Plan is voluntary;
(v) that the value of the Shares is an extraordinary item of compensation which
is outside the scope of the Participant's employment contract, if any; and (vi)
that the Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.



      10.    Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:



      If to the Company:





Hampden Bancorp, Inc.
19 Harrison Avenue
Springfield, MA 01102
Attn: _______________



      If to the Participant:



               EMPLOYEE NAME AND ADDRESS



or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.



      11.    Benefit of Agreement. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.



      12.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in Delaware and agree that such
litigation shall be conducted in the state courts of Delaware or the federal
courts of the United States for the District of Delaware.



      13.    Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then



6





--------------------------------------------------------------------------------



such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.



      14.    Entire Agreement. This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.



      15.    Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.



      16.    Consent of Spouse/Domestic Partner. If the Participant has a spouse
or domestic partner as of the date of this Agreement, the Participant's spouse
or domestic partner shall execute a Consent of Spouse/Domestic Partner in the
form of Exhibit A hereto, effective as of the date hereof. Such consent shall
not be deemed to confer or convey to the spouse or domestic partner any rights
in the Granted Shares that do not otherwise exist by operation of law or the
agreement of the parties. If the Participant subsequent to the date hereof,
marries, remarries or applies to the Company for domestic partner benefits, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse/domestic partner's acknowledgement of and consent to the existence and
binding effect of all restrictions contained in this Agreement by having such
spouse/domestic partner execute and deliver a Consent of Spouse/Domestic Partner
in the form of Exhibit A.



      17.    Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



      18.    Data Privacy. By entering into this Agreement, the Participant: (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan record keeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (ii) waives any data privacy
rights he or she may have with respect to such information; and (iii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form.



[THE NEXT PAGE IS THE SIGNATURE PAGE]



7





--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.



HAMPDEN BANCORP, INC.







By:____________________________________



Name:



Title:







Participant:







_______________________________________
Print Name:



8





--------------------------------------------------------------------------------



EXHIBIT A



CONSENT OF SPOUSE/DOMESTIC PARTNER



      I, ____________________________, spouse or domestic partner of
_________________________, acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of _______________ (the "Agreement") to which this Consent is
attached as Exhibit A and that I know its contents. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the
Agreement. I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right in favor of Hampden Bancorp, Inc. (the "Company") and that,
accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.



      I hereby agree that my interest, if any, in the Granted Shares subject to
the Agreement shall be irrevocably bound by the Agreement and further understand
and agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.



      I agree to the Lapsing Forfeiture Right described in the Agreement and I
hereby consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner's legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.



      I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.



      Dated as of the _______ day of ________________, 200_.





_______________________________________
Print name:



A-1





--------------------------------------------------------------------------------



EXHIBIT B



Election to Include Gross Income in Year
of Transfer Pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended



      In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the "Code"), the undersigned hereby elects to include in his gross
income as compensation for services the excess, if any, of the fair market value
of the property (described below) at the time of transfer over the amount paid
for such property.



The following sets for the information required in accordance with the Code and
the regulations promulgated hereunder:



1.

The name, address and social security number of the undersigned are:









Name:
Address:
Social Security No.:





2.

The description of the property with respect to which the election is being made
is as follows:







____________ (___) shares (the "Shares") of Common Stock, $.____ par value per
share, of Hampden Bancorp, Inc., a Delaware corporation (the "Company").





3.

This election is made for the calendar year ____, with respect to the transfer
of the property to the Taxpayer on _________________.





4.

Description of restrictions: The property is subject to the following
restrictions:







In the event taxpayer's employment with the Company or an Affiliate is
terminated, the taxpayer shall forfeit the Shares as set forth below:







A.

If the termination takes place on or prior to ____________ all of the Shares
will be forfeited.









B.

If the termination takes place after __________, 200_, the number of Shares
forfeited shall be ______________ (___) Shares less ____________________ (___)
Shares for each full twelve (12) month period elapsed after _____________, 200_
if the taxpayer is employed by the Company or an Affiliate.



5.

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made was not more than
$____ per Share.





6.

The amount paid by taxpayer for said property was $___ per Share.





7.

A copy of this statement has been furnished to the Company.





Signed this ____ day of ______, 200_.





_______________________________________
Print Name:



B-1





--------------------------------------------------------------------------------